Citation Nr: 0708452	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  01-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.  

2.  Entitlement to service connection for asthma with chronic 
obstructive pulmonary disease (COPD), including secondary to 
a cardiovascular disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from December 1999, February 2000, and 
September 2001 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claims for service 
connection for cardiovascular disorders and asthma with COPD.

When filing his substantive appeal (VA Form 9) in October 
2003 for asthma with COPD, the veteran requested a hearing at 
the RO before a Veterans Law Judge (VLJ) of the Board.  This 
is called a travel Board hearing.  But in January 2004, 
the veteran withdrew this request.  38 C.F.R. § 20.704(e) 
(2006).

The Board issued a decision on August 28, 2003, denying the 
claim for service connection for cardiovascular disorders.  
But the Board has since vacated that decision, in February 
2005.  And under separate cover, the Board also remanded this 
claim and the other claim for asthma with COPD to the RO 
(via the Appeals Management Center (AMC)) for further 
development and consideration.  The AMC completed the 
development requested, continued to deny these claims, and 
returned them to the Board for further appellate 
consideration.  

In April 2006, the Board issued another decision denying the 
claims for service connection for cardiovascular disorders 
and for asthma with COPD, including secondary to the 
cardiovascular disorders.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  An October 2006 Joint Motion for Remand noted the 
Board's decision did not specifically address either the 
presumption of soundness or the presumption of aggravation, 
although medical evidence of record implicated consideration 
of those provisions.  Later in October 2006, the Court issued 
an Order vacating the Board's April 2006 decision and 
remanding this case for readjudication pursuant to the 
Joint Motion.  

The Board has since, in March 2007, advanced this case on the 
docket due to the veteran's age.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  Service connection has not previously been established 
for any disability.

2.  Clear and unmistakable evidence establishes the veteran's 
cardiovascular disorder pre-existed service and was not 
aggravated by service, rebutting the presumption of soundness 
at service entry.  

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran's pre-existing cardiovascular disorder 
increased in severity during service beyond its natural 
progression.  

4.  There also is no persuasive medical nexus evidence of 
record indicating his asthma with COPD is causally or 
etiologically related to his service in the military, 
including by way of his cardiovascular disorder.  


CONCLUSIONS OF LAW

1.  The veteran's pre-existing cardiovascular disorder was 
not aggravated during his active military service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2006).

2.  The veteran's asthma with COPD was not incurred in or 
aggravated by his active military service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  VAOPGCPREC 7-2004 (July 16, 2004); 
see also VAOPGCPREC 1-2004 (February 24, 2004).  

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  

In this case at hand, the veteran was sent VCAA letters in 
April 2001 and July 2005.  The letters explained the type of 
evidence required to substantiate claims of entitlement to 
service connection, as well as indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  Despite the 
inadequate notice provided him regarding a disability rating 
and an effective date if service connection for his 
cardiovascular disorders and asthma with COPD were to be 
awarded, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because, as 
the Board will conclude below, the preponderance of the 
evidence is against his claims, so any questions as to the 
appropriate downstream disability rating or effective date to 
be assigned are rendered moot.  See Dingess, 19 Vet. App. at 
491 ("Other statutory and regulatory provisions are in place 
to ensure that a claimant receives assistance throughout the 
appeals process. ...To hold that section 5103(a) continues to 
apply after a disability rating or an effective date has been 
determined would essentially render sections 7105(d) 
[statement of the case (SOC) provisions] and 5103A [duty to 
assist provisions] and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.")  

The Board realizes there was no specific mention, per se, of 
the "fourth element" discussed in Pelegrini II, but the 
letters nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  And in 
Mayfield III, the Court held that requesting additional 
evidence supportive of the claim rather than evidence that 
pertains to the claim does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists.  
Furthermore, as also held in Mayfield III, an error, whether 
procedural or substantive, is only prejudicial "when the 
error affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication]'" (quoting 
McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 548, 553 
(1984).  

The content of the April 2001 and July 2005 VCAA notices 
therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  



The first VCAA notice, in April 2001, was sent after the RO's 
initial adjudication of the claims in December 1999 and 
February 2000.  So this did not comply with the requirement 
that VCAA notice precede the RO's initial adjudication.  
See, again, Mayfield III.  But in Pelegrini II, the Court 
clarified that in cases, as here, where the VCAA notice was 
not issued until after the initial adjudications in question 
- because the VCAA did not yet exist when the RO initially 
adjudicated the claims, VA does not have to vitiate the 
initial decisions and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Here, the April 2001 and July 2005 VCAA 
notices provided the veteran with ample opportunity to 
respond before his appeal was certified and re-certified to 
the Board.  And after sending him the July 2005 VCAA notice, 
the RO readjudicated his claims in the September 2005 
supplemental SOC (SSOC) based on any additional evidence that 
had been submitted or obtained since the initial rating 
decisions in question and SOC.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).  The veteran has not indicated that he has any 
additional relevant evidence that needs to be obtained.  So, 
under these circumstances, there is no point in returning the 
case to the RO (via the AMC).  

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim[s]."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Analysis

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  



Cardiovascular disease will be presumed to have been incurred 
in service if manifest to a compensable degree within one 
year after service.  This presumption, however, is rebuttable 
by clear and unmistakable evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may also be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during 
service, or within the presumptive period, or this is 
legitimately questionable, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

With regard to a claim based on aggravation, a veteran is 
considered to be in sound condition when examined, accepted, 
and enrolled for service, except as to defects, infirmities, 
or disorders noted at the time of his/her entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).



In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  

VA's General Counsel went on to hold that, the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 
U.S.C.A. § 1111.  Section 3.306(b) properly implements 38 
U.S.C.A. § 1153, which provides that a preexisting injury or 
disease will be presumed to have been aggravated in service 
in cases where there was an increase in disability during 
service.  The requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning 
the presumption of aggravation under 38 U.S.C.A. § 1153 and 
does not apply to determinations concerning the presumption 
of sound condition under 38 U.S.C.A. § 1111.  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) ("when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, [the] veteran shall be 
compensated for the degree of disability ... over and above the 
degree of disability existing prior to the aggravation.").  



Not all of the veteran's service medical records and service 
personnel records are on file, despite attempts by the RO to 
obtain them.  According to correspondence between the RO and 
the National Personnel Records Center (NPRC) - a military 
records repository, the NPRC conducted an exhaustive search 
for the veteran's service medical and personnel records from 
his period of active duty, but were unable to locate them, 
except for the report of his examination at the time of his 
separation from service.  It appears the missing records were 
destroyed in a 1973 fire at the NPRC, and that attempts to 
reconstruct these records were unsuccessful.  When, as here, 
at least a portion of the service medical and personnel 
records cannot be located, through no fault of the veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

This unfortunate circumstance notwithstanding, as mentioned, 
the veteran's December 1952 Report of Medical Examination for 
separation from the military is of record.  And according to 
the report, clinical evaluations of his lungs, chest, heart, 
and vascular system were normal.  But of particular note, he 
indicated that he did not have any serious injuries, 
operations, or diseases prior to service and that he did not 
have any medical complaints at the time of that evaluation.  

Also on file in this case for consideration, however, are 
private medical records showing evaluation and treatment for 
valvular heart disease.  A letter from a private physician 
dated in February 1974 states the veteran had no particular 
complaints and, except for certain abnormal clinical findings 
regarding his heart, the physical examination was essentially 
normal.  The examiner's diagnoses included aortic 
insufficiency and aortic stenosis.  He commented that the 
veteran's general health seemed to be very good and that, 
functionally, he was not limited by the heart lesion and 
required no therapy at that time, other than prophylactic 
antibiotics.  Later records, dated through May 2001, show the 
veteran underwent surgery for replacement of his aortic 
valve, repair of the mitral valve, and insertion of a 
pacemaker in July 1979.  The records further indicate that, 
in February 1998, he underwent additional surgery for 
replacement of the prosthetic aortic valve, which had shown 
some evidence of failure, and further repair of the mitral 
valve.  Those records also show diagnoses of atrial 
fibrillation and COPD with asthma, although the examiners did 
not etiologically link the COPD or asthma to the veteran's 
heart disorder.  

The medical records up to May 2001 do not indicate that any 
examiner had commented on the etiology or date of onset of 
the veteran's heart disorders.  

In June 2002, a private cardiologist wrote in support of the 
veteran's claim, stating that he had treated the veteran 
since 1996 and that it was his opinion that the rheumatic 
fever that the veteran had at age 11 (so prior to service) 
had definitely led to his current medical problems by 
attacking and severely damaging his aortic and mitral valves.  
The examiner opined that the process began at the time of 
that initial illness and had progressed over time, leading to 
deterioration requiring replacement of the aortic valve.  The 
examiner did not comment on the etiology or date of onset of 
any respiratory disorders (COPD or asthma).  

The veteran apparently concedes that his heart disorder began 
prior to service with his episode of rheumatic fever as a 
child, and indeed even the cardiologist submitting a 
statement on his behalf expressly indicated this.  But that 
notwithstanding, the veteran contends his pre-existing heart 
disorder worsened significantly during service, in particular 
during gas mask training.  He has reported that he was denied 
insurance approximately two years after separating from 
service due to a heart murmur; no actual records of that 
purported denial are available, however, to substantiate this 
allegation.  He has also contended that the strain of duty 
during service resulted in impaired breathing or, in the 
alternative, that his asthma with COPD was caused by his 
heart disorder.

As explained, the Board must give heightened consideration to 
available evidence in this case due to the missing service 
records.  Because no records are available that might 
indicate that a heart or respiratory disorder was noted at 
the time of the veteran's entry onto active duty, he must be 
presumed to have been in sound condition at that time.  
Moreover, there is no other medical nexus evidence of record 
indicating or otherwise suggesting his cardiovascular 
disorders were incurred during his military service.

But that said, although the veteran specifically denied 
having a history of any serious diseases during his military 
discharge examination - including prior to his military 
service, his cardiologist has cited the rheumatic fever he 
had as a child, at age 11, so well before entering the 
military, as the sole precipitating factor in the progression 
of the cardiovascular disorder at issue.  So this physician 
has provided clear and unmistakable evidence of a pre-
existing cardiovascular disorder dating back to the veteran's 
childhood.  Therefore, the Board finds that the evidence 
clearly and unmistakably establishes the veteran's 
cardiovascular disorder 
pre-existed his period of military service.

Further, there is no evidence whatsoever indicating, or even 
suggesting, the veteran's pre-existing cardiovascular 
disorder worsened at all during service.  The only available 
contemporaneous medical evidence shows there was no 
cardiovascular abnormality noted at the time of his 
separation examination and, indeed, even he personally 
acknowledged during that evaluation that he had no relevant 
complaints (pertinent symptoms, etc.).  The absence of any 
relevant complaints or objective clinical findings at 
separation is very probative and is given a lot of weight and 
credibility because this was at a time contemporaneous to the 
events in question, when there was no incentive - financial 
or otherwise - to fabricate information for personal gain.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).

VA medical records from after service indicate the veteran 
did not begin receiving treatment for a cardiovascular 
disorder until 1974, so more than 20 years after his military 
service had ended in 1952.  It stands to reason that, had he 
in fact been experiencing some relevant heart-related 
symptoms during the interim years between 1952 and 1974, then 
there would at least be some objective indication of this, 
but unfortunately for him there is not.  So the Board finds 
that his cardiovascular disorder cannot have been aggravated 
by service, certainly beyond its natural progression.



Accordingly, the Board concludes there is clear and 
unmistakable evidence indicating both that the veteran's 
cardiovascular disorder pre-existed service and was not 
aggravated by service beyond its natural progression, and 
that, therefore, the presumption of soundness at service 
entry has been rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Similarly, because there is no medical evidence 
showing the veteran's pre-existing cardiovascular disorder 
underwent any increase in disability during service - again, 
certainly beyond its natural progression, the presumption of 
aggravation does not attach, nor are the considerations set 
forth in Allen applicable.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

Moreover, because the Board has determined the veteran's 
cardiovascular disorder pre-existed service, the presumptions 
afforded by 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309, are not applicable.  

For all these reasons and bases, the claim for service 
connection for a cardiovascular disorder must be denied 
because the preponderance of the evidence is unfavorable - 
in turn meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); see also Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board also finds that the preponderance of the evidence 
is against the claim for service connection for asthma with 
COPD, including as secondary to the claimed cardiovascular 
disorder.  There is no medical nexus evidence of record 
indicating or otherwise suggesting the veteran's asthma with 
COPD was incurred during or as a result of his military 
service.  As mentioned, his separation examination report is 
entirely unremarkable for evidence of a respiratory disorder; 
his lungs and chest were normal at that time.  He also did 
not have any relevant complaints (problematic symptoms, 
etc.), much less a pertinent diagnosis.



The treatment records since service indicate that asthma with 
COPD was not initially diagnosed until March 1998, so some 46 
years after the veteran's military service ended in 1952.  
And although the private cardiologist indicated at that time 
that the veteran had a "long history" of bronchospastic 
airway disease and a remote history of cigarette use, this 
physician did not etiologically link the asthma and COPD to 
the veteran's service in the military.  Consequently, service 
connection for asthma with COPD is not established on the 
basis of direct incurrence of these conditions in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Since the veteran's cardiovascular disorder has been found 
not to be attributable to his military service, there also is 
no basis for linking his asthma with COPD to service on a 
secondary basis under 38 C.F.R. § 3.310(a) or Allen.  That is 
to say, the elimination of one relationship to service, as 
the supposed precipitant, necessarily also precludes all 
associated residual conditions from being related to service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish ... the 
existence of a disability [and] a connection between the 
veteran's service and the disability...").  

As already acknowledged, when, as here, a veteran's service 
medical records are unavailable through no fault of his, VA's 
duty to assist, the duty to provide reasons and bases for its 
findings and conclusions, and the duty to consider carefully 
the benefit-of-the-doubt rule are heightened.  See Milostan 
v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991)); and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  But keep in mind, 
this does not lower the threshold for an allowance of a 
claim.  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).  Missing records, while indeed 
unfortunate, do not obviate the need for probative medical 
nexus evidence causally relating the current disabilities at 
issue to service or to a service-connected disability.  There 
remains no such evidence in this case.  



While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  Here, there is not, so service connection is not 
established.


ORDER

Service connection for a cardiovascular disorder is denied.  

Service connection for asthma with COPD, including as 
secondary to a cardiovascular disorder, is also denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


